UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant To Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (date of earliest event reported): February 13, 2012 PGT, Inc. (Exact Name of Registrant as Specified in its Charter) Delaware (State or Other Jurisdiction of Incorporation) 000-5205920-0634715 (Commission File Number)(IRS Employer Identification No.) 1070 Technology Drive, North Venice, Florida 34275 (Address of Principal Executive Offices, Including Zip Code) (941) 480-1600 (Registrant's Telephone Number, Including Area Code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 1.01.Entry into a Material Definitive Agreement. On February 13, 2012, PGT, Inc., through its wholly-owned subsidiary PGT Industries, Inc. (the “Company”) entered into a Supply Agreement (the “Agreement”) with PPG Industries, Inc., a Pennsylvania corporation (“PPG”) for the supply by PPG and the purchase by the Company of certain float glass and coated glass products pursuant to the Agreement. A copy of the Agreement is included herein as Exhibit 10.1. ITEM9.01. Financial Statements and Exhibits. (d) Exhibits See Exhibit Index. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. PGT, INC. By: /s/Mario Ferrucci III Name:Mario Ferrucci III Title:Vice President, General Counsel, and Secretary Dated:February 17, 2012 EXHIBIT INDEX ExhibitNo. Description Supply Agreement, executed on February 13, 2012, by and between PPG Industries, Inc. and PGT Industries, Inc.
